Case 1:20-cv-04933-AT Document 33 Filed 07/E=e=Page=Por

  

DOCUMENT
ELECTRONICALLY FILED

ae DATE FILED) 7/31/2020

ATTORNEYS AT LAW

Julia Gavriloy
Counsel
Direct Dial: (516) 880-7222

Email: jgavrilov@moritthock.com

July 31, 2020
VIA ELECTRONIC FILING

The Honorable Analisa Torres, United States District Judge
United States District Court, Southern District of New York
Daniel Patrick Moynihan

United States Courthouse

500 Pearl Street

New York, NY 10007-1312

Re: Utica Leaseco, LLC vy. Spatium Enterprise LLC
d/b/a Emporio Jets and Robert Vidal, Case No. 1:20-cv-04933

Dear Judge Torres:

We are the attorneys for Plaintiff Utica Leaseco, LLC (“Plaintiff”) in the above-
referenced action. Pursuant to the Court's Orders dated July 24 and 28, 2020 (Docket Entry
Nos. 30 and 31), the parties are scheduled to appear before the Court for a hearing on August 6,
2020 at 2:00 p.m. (the "August 6" Hearing") in connection with Plaintiff's motion, by Order to
Show Cause, seeking, inter alia, an Order of Attachment, Temporary Restraining Order and
Expedited Discovery in Aid of Attachment ("Plaintiffs Motion") against Defendants Spatium
Enterprise LLC d/b/a Emporio Jets and Robert Vidal (collectively, the "Defendants"). Relatedly,
per the Court's Order dated July 24, 2020, the Temporary Restraining Order has been extended
until August 12, 2020 at 8:30 a.m.

Since the Court's issuance of its July 28" Order, the parties are attempting to amicably
resolve certain portions of the relief requested in Plaintiff's Motion. As such, Plaintiff
respectfully requests that the August 6" Hearing, the Temporary Restraining Order and all
pending deadlines set forth in the Court's July 24" and 28" Orders be adjourned by two (2)
weeks in order to provide the parties with sufficient time to hopefully negotiate the terms of and
document any agreed-upon resolution to Plaintiff's Motion. Defendants’ counsel, Richard L.
Richards, Esq., has advised that Defendants consent to Plaintiff's application for a two (2) week
adjournment.

 

400 Garden City Plaza, Garden City, New York 11530 | P: 516.873.2000 | F:516.873.2010 | www.moritthock.com
Case 1:20-cv-04933-AT Document 33 Filed 07/31/20 Page 2 of 2

Moritt Hock
& Hamroff.i:

ATTORNEYS AT LAW

The Honorable Analisa Torres
July 31, 2020
Page 2

Should the Court not grant Plaintiff's request for a brief adjournment of the August 6"
Hearing, the Temporary Restraining and all pending deadlines set forth in the Court's July 24"
and 28" Orders, Plaintiff will submit its witness list and expected content of witness testimony
shortly thereafter in accordance with the Court's July 28" Order.

Respectfully submitted,

SH

ia Gavri

ce: Richard L. Richards, Esq. (via Electronic Filing)

GRANTED. The show cause hearing scheduled for August 6, 2020, is ADJOURNED to
August 24, 2020, at 2:00 p.m. The hearing may be accessed by the parties and the public,
respectively, in the manner described in the Court's July 28, 2020 order (the "July 28
Order"), ECF No. 31. By August 17, 2020, the parties must submit a witness list as
described in the July 28 Order, and by August 21, 2020, any witnesses besides Craig
Stormer and Robert Vidal must be made available for deposition. By August 19, 2020, the
parties shall file any additional documentary evidence, an exhibit list, and any exhibits, as
described in the July 28 Order.

On consent of the parties, the temporary restraining order entered on July 15, 2020, ECF No.
12, and extended by order of the Court on July 24, 2020, ECF No. 30, is EXTENDED to
August 26, 2020, at 8:30 a.m. See Fed. R. Civ. P. 65(b)(2).

SO ORDERED.

Dated: July 31, 2020
New York, New York

Og-

ANALISA TORRES
United States District Judge
